*569
ORDER

PER CURIAM.
AND NOW, this 9th day of February, 2011, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the following issue:
Whether the Pennsylvania Legislature’s enactment of criteria in Act 55 for determining if an organization qualifies as a “purely public charity” under Pennsylvania’s Constitution is deserving of deference in deciding whether an organization qualifies as a “purely public charity” under Pennsylvania’s Constitution, or has the test provided in Hospital Utilization Project v. Commonwealth, 507 Pa. 1, 487 A.2d 1306 (1985), occupied the constitutional field, leaving no room for legislative influence and input?